Citation Nr: 0533962	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-24 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left shoulder, 
currently characterized as scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1955 to July 
1958 and September 1958 to March 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Detroit, Michigan, Regional Office (RO), which confirmed 10 
percent evaluations each for degenerative changes of the 
right and left knees and a noncompensable evaluation for 
scars, shell fragment wound residuals of the left shoulder.  
In September 2005, a Travel Board hearing was held before the 
undersigned Board Member/Veterans Law Judge.  

The claim of entitlement to an increased (compensable) rating 
for residuals of a shell fragment wound of the left shoulder, 
currently characterized as scars, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C..  


FINDINGS OF FACT

1.  Appellant's service-connected right knee disability is 
manifested primarily by complaints of painful motion, full 
extension to zero degrees, no less than 125 degrees' 
limitation of flexion, stable ligaments, and radiographic 
evidence of degenerative arthritis, without objective 
clinical evidence of joint instability.

2.  Appellant's service-connected left knee disability is 
manifested primarily by complaints of painful motion, full 
extension to zero degrees, no less than 125 degrees' 
limitation of flexion, stable ligaments, and radiographic 
evidence of degenerative arthritis, without objective 
clinical evidence of joint instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5257, 5260, 5261 (2004).

2.  The criteria for an increased rating in excess of 10 
percent for degenerative changes of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a January 2004 VCAA letter that was 
sent to the appellant.  Additionally, such written 
correspondence as well as a Statement of the Case informed 
the appellant of what information and evidence was required 
to substantiate the claims in question and of his and VA's 
respective duties for obtaining evidence.  It is clear from 
the record, including the VCAA letter, that appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  In addition, the Statement of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the March 2004 unfavorable AOJ decision that is the basis of 
this appeal was decided after the issuance of appropriate 
VCAA notice in January 2004.  

The content of the notice provided to the appellant by said 
January 2004 VCAA letter as discussed above fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); See also 38 C.F.R. § 20.1102 
(harmless error).  In this case, each of the four content 
requirements of a VCAA notice has been fully satisfied.  
Additionally, it should be noted that appellant is being 
represented in this case by a service organization who 
apparently is well aware of the VCAA and its requirements.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and a recent February 2004 VA orthopedic 
examination report, which is sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected disabilities of the knees at issue.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected disabilities of the knees 
over the years are documented in the medical evidence.  
Additionally, during a Travel Board hearing, additional, 
relevant VA clinical records were submitted with waiver of 
initial originating agency jurisdiction; and appellant had 
the opportunity to testify regarding his knee symptomatology.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to the knee disabilities and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to these claims.  Essentially, 
all available evidence that could substantiate said claims 
has been obtained.  There is no indication in the file that 
there are additional, available, relevant records that have 
not yet been obtained insofar as the appellate issues that 
are being decided in the Board's decision herein is 
concerned.  See Mayfield, supra.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities of the knees in the context of the total history 
of those disabilities, particularly as they affect the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

VA clinical records reveal that in June 2002, the left knee 
was essentially unremarkable except for some crepitus on 
motion.

On February 2004 VA orthopedic examination, appellant's 
complaints included painful knees emitting a clunking noise, 
and that the left knee occasionally buckled.  He did not 
appear in pain, and ambulated with a cane.  There was 
swelling/effusion of both knees with pain on patellar 
compression and crepitus on movement.  The joint line was 
nontender.  Each knee exhibited 0 degrees' extension and 125 
degrees' flexion with complaints of pain.  Normal ranges of 
knee motion are listed as 0 degrees' extension and 140 
degrees' flexion in 38 C.F.R. § 4.71 (2004), Plate II.  
Significantly, the ligaments were described as stable; and 
drawer, McMurray's, and Lachman's tests were negative.  
Quadriceps muscle tone was moderate and there was adequate 
movement noted against gravity/resistance.  X-rays of the 
knees were interpreted as showing mild degenerative changes.  

VA clinical records reveal that in January 2004, a physical 
therapy notation reflected that appellant required a cane to 
stabilize his gait.  

During a September 2005 Travel Board hearing, appellant 
testified that he required a cane all the time due to knee 
instability; that he could walk one block at which time the 
knees would tighten up and he probably would be out of 
breath; and that although VA records indicated that a future 
knee replacement was a possibility, he was waiting for a 
second medical opinion prior to deciding on a course of 
action.  See transcript, pgs. 4-5, 8.  At that hearing, a 
January 2005 VA radiographic report and a nursing medical 
clearance document for a planned left total knee arthroplasty 
for degenerative joint disease of that knee were submitted.  
Said x-ray report noted moderate to severe degenerative 
changes in the left knee with joint effusion.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected disabilities of 
the knees.  Limitation of flexion of either leg to 45 degrees 
will be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. Part 4, Code 5260.  Limitation of 
extension of either leg to 10 degrees will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees.  38 C.F.R. Part 4, Code 5261.

In order for appellant to be entitled to an evaluation in 
excess of 10 percent for each knee disability, flexion would 
have to be limited to 30 degrees or less or extension limited 
to 15 degrees or greater.  See 38 C.F.R. § 4.71a, Codes 5260 
and 5261.  Since the pertinent clinical evidence revealed 
flexion of each knee limited to no less than 125 degrees and 
full extension, the criteria for an increased evaluation in 
excess of 10 percent for either knee disability based on 
limitation of motion have not been met under Diagnostic Code 
5260 or 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although appellant experienced painful knee motion as 
alleged, any additional functional impairment attributable to 
painful motion is adequately compensated for under the 10 
percent ratings assigned for the service-connected 
disabilities of the knees.  There is simply no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to either knee disability than that 
commensurate with the assigned 10 percent ratings.  Although 
the recent VA radiographic findings and another document 
indicate that the severity of his left knee degenerative 
changes has recently worsened to some extent, it should be 
pointed out that, in rating a knee disability, the degree of 
limitation of motion, and/or the degree of instability, are 
for consideration, not the degree of arthritis shown on x-ray 
or the possibility that surgical treatment may prove 
necessary in the future.  

In VAOPGCPREC 9-2004 (September 17, 2004), the General 
Counsel held that separate ratings under Diagnostic Codes 
5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's limitation of knee flexion 
does not meet the criteria for a compensable evaluation under 
Diagnostic Code 5260, as previously explained, and there is 
no limitation of extension, separate ratings based on 
limitation of flexion and extension are not warranted for 
either knee.

The Board has considered the applicability of rating the 
service-connected disabilities of the knees under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, since ankylosis of either knee was not clinically 
shown or even approximated, a higher rating would not be in 
order under Diagnostic Code 5256.  Diagnostic Codes 5258 or 
5259 do not appear applicable, since a dislocated semilunar 
cartilage has not been shown nor has a meniscectomy been 
performed.  

A VA General Council opinion held that a claimant with 
arthritis and instability of a knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability, that opinion is inapplicable in the 
instant case since instability of either knee has not been 
recently clinically shown.  See VAOPGCPREC 23-97 (July 1, 
1997).  See also VAOPGCPREC 9-98 (August 14, 1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Although the 
pertinent clinical evidence revealed painful knee motion, 
swelling, effusion, and radiographic evidence of arthritic 
knee joints, and appellant required a cane for gait 
stability, nevertheless there was no instability of either 
knee clinically shown on recent VA examination.  
Significantly, drawer, McMurray's, and Lachman's tests were 
negative for any knee instability.  Therefore, the criteria 
for a separate compensable evaluation based on instability, 
for either service-connected knee, would not be warranted 
under Diagnostic Code 5257.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
disabilities of the knees present such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
Since the preponderance of the evidence is against allowance 
of these appellate issues, the benefit-of-the-doubt doctrine 
is inapplicable, for the aforestated reasons.


ORDER

An increased rating in excess of 10 percent for degenerative 
changes of the right knee is denied.

An increased rating in excess of 10 percent for degenerative 
changes of the left knee is denied.


REMAND

With respect to the remaining appellate issue of entitlement 
to an increased (compensable) rating for residuals of a shell 
fragment wound of the left shoulder, currently characterized 
as scars, the Board notes that the record reflects that the 
veteran was most recently afforded a VA examination of the 
left shoulder in February 2004 when it was noted that there 
was no neurological abnormality of either upper extremity.  
Subsequent to that examination, at a personal hearing before 
the undersigned in September 2005, the veteran complained of 
sharp pain in the left shoulder, including on movement, and 
numbness of the shoulder area.  It is the Board's opinion 
that an appropriate VA examination should be arranged to 
determine whether there are any other clinically identifiable 
residuals of the service-connected shell fragment wound of 
the left shoulder, other than scars, to include neurological 
involvement or degenerative changes involving that shoulder, 
that are residuals of the shell fragment wound.  



Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination to 
determine the nature and severity of 
all residuals of the shell fragment 
wound of the left shoulder, to 
include neurological impairment, 
degenerative changes, and scars.  
All indicated tests and studies 
should be conducted.  The examiner 
should review the claims folder, 
examine the appellant, and express 
an opinion as to the following 
question:   

Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that there are 
any ascertainable orthopedic and/or 
neurologic residuals of the in-
service left shoulder shell fragment 
wound, and, if so, what are they?  
The examiner should specifically 
address whether there is any 
numbness of the left shoulder, and 
if manifested, identify the 
etiology.  The examiner should also 
address whether any radiographic 
findings of left shoulder arthritis, 
if any, are residuals of the in-
service left shoulder shell fragment 
wound versus other causes.  

The examiner should describe in 
adequate detail all residuals 
reasonably attributable to the in-
service left shoulder shell fragment 
wound and their severity, including 
the residual scars of that shoulder.  
The examiner should describe the 
size, location, and extent of all 
scarring attributable to the left 
shoulder shell fragment wound.  The 
examiner should state whether any 
left shoulder shell fragment wound 
scarring is painful, tender, 
ulcerated, adherent, or results in 
functional limitations; and if so, 
the nature and severity thereof 
should be described.  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected shell fragment wound of 
the left shoulder, including due to 
pain on use, should be described in 
detail.

The examiner should provide an 
explanation of the rationale for all 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

2.  The RO should review all 
additional evidence and readjudicate 
the issue of entitlement to an 
increased (compensable) rating for 
residuals of a left shoulder shell 
fragment wound.  If the benefit 
sought is not granted, the case 
should be returned to the Board for 
further appellate consideration, 
after compliance with appropriate 
appellate procedures, including 
issuance of a supplemental statement 
of the case.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


